JACOBS, Circuit Judge,
with whom MAHONEY, Circuit Judge, joins, concurring in the result:
I join fully in Judge Winter’s opinion. I write separately to frame my concern that Judge Oakes’ opinion invokes a set of governmental interests so narrowly drawn as to be message specific.
Judge Oakes’ opinion repeatedly describes the governmental interests at stake in terms of vulnerable and agitated patients seeking a potentially dangerous medical procedure in the tranquil precincts of a clinic. Since the only other governmental interest emphasized by Judge Oakes’ opinion is the interest in preserving abortion rights, the Appellants are to be forgiven if they suspect that the opinion and rationale can have no realistic application other than the regulation of antiabortion protest.
Of course, the rationale for any injunction affecting speech will take account of specific circumstances and the conduct of the individuals whose expression is affected. The governmental interests invoked to justify a restraint on protests, however, should not be so narrow that they squelch only one side of a single controversy.
I vote to uphold the injunction for the reasons stated in Judge Winter’s opinion, and because I think the result is required by Madsen. The rationale adopted in Madsen, however, was not message specific. Although the Madsen Court did identify “governmental interests” in “protecting a woman’s freedom to seek lawful medical or counseling services in connection with her pregnancy,” and in the “physical well-being of the patient held ‘captive’ by medical circumstance,” Madsen, — U.S. at -, 114 S.Ct. at 2526, the Court also invoked broader state interests in public safety and the right to travel that transcend the abortion controversy: “The State also has a strong interest in ensuring the public safety and order, in promoting the free flow of traffic on public streets and sidewalks, and in protecting the property rights of all its citizens.” Id.
If the governmental interests justifying the Pro-Choice injunction were as narrow as Judge Oakes’ opinion describes (the protection of the health and rights of women seeking medical attention at an abortion clinic), the injunction would be much too broad, for it easts a bubble over pedestrians and car passengers regardless of whether a woman— *399let alone a patient — is among them. In their brief, the Appellants iterate that the injunction insulates “clinic patrons and staff,” “prospective patients and staff members,” and that none of the witnesses claiming to have suffered stress or other injury “was even a clinic patient.” (Emphasis added.) Thus the Appellants argue that the bubble-zone cease and desist provisions are “content-based censorship to the extent they are justified because of alleged stress or mental reaction of, or emotive impact on, the [clinic’s] customers and staff.” (Emphasis added.)
The bubbles in Madsen, which excluded protestors from the areas adjacent to the clinic’s entrances, thereby insulated the clinic’s clientele as well as other persons entering and leaving the clinic, such as the clinic accountant, nurses and doctors, and friends of the patients. No distinction between patients and other persons would have been feasible in Madsen if access for patients was to be secured. This lack of differentiation becomes a problem in Pro-Choice, however, because the floating bubble is in the nature of personal armor. Yet the injunction does not limit this protection of personal space to women seeking abortion services, or to groups that include such a woman, or even to a groups of pedestrians or automobile passengers that include at least one woman. Rather, a bubble is cast over every “person or vehicle seeking access to or leaving” the clinic. Paragraph 1(b). Thus the injunction protects the private space of every male staff member walking alone to the clinic.
Such an injunction cannot be justified solely by a governmental interest in preserving the health (and medical choices) of patients at abortion clinics. Ultimately, the justification for this injunction rests on the government interests set forth in Judge Winter’s opinion, and the broad interests identified in Madsen, — U.S. at -, 114 S.Ct. at 2526 (public safety, the free flow of traffic on public sidewalks and property rights of all citizens).